Exhibit 10.2

 

REAL ESTATE SALES CONTRACT AND JOINT ESCROW INSTRUCTIONS



--------------------------------------------------------------------------------

THIS REAL ESTATE SALES CONTRACT AND JOINT ESCROW INSTRUCTIONS (this “Agreement”)
is made and entered into this 30th day of December, 2011, by and between
MULTI-FINELINE ELECTRONIX, INC., a Delaware corporation (“Seller”), and DDi
GLOBAL CORP., a California corporation (“Buyer”).

1. SALE. Seller agrees to sell and convey to Buyer, and Buyer agrees to purchase
from Seller, on the terms and conditions set forth in this Agreement, the
Property (as hereinafter defined), including that certain building commonly
known as 3140 E. Coronado Street, Anaheim, California (the “Building”). For
purposes of this Agreement, the term, “Property” shall mean collectively:

1.1. Land. That certain parcel of land described in Exhibit A attached hereto
(the “Land”), together with all rights, easements and interests appurtenant
thereto, including, but not limited to, any interest in any streets or other
public ways adjacent to the Land and any water or mineral rights owned by, or
leased to, Seller.

1.2. Improvements. The Building and all other improvements located on the Land,
including, but not limited to, all fixtures and improvements, fences, projection
screens, whiteboards, cabinets, countertops, shelving, electrical generation and
distribution systems (generators, power panels, ducting, conduits, disconnects),
lighting fixtures, computer wiring, telephone distribution systems, (lines,
jacks and connections), heating, ventilation and air conditioning equipment,
compressors, evaporative coolers, air and vacuum lines, filtration systems,
carpets, window coverings, wall coverings, security and fire detection
systems/alarms, and all other structures, systems, and utilities associated
with, and utilized by Seller in, the ownership and operation of the Building
(all such improvements being collectively referred to as the “Improvements,”
together with the Land, the “Real Property”).

1.3. Intentionally Omitted.

1.4. Intentionally Omitted.

1.5. Intangible Property. All, if any, (i) development rights and entitlements
and other intangible property owned by Seller and used solely in connection with
the foregoing, (ii) guaranties and warranties, if any, in the possession of
Seller with respect to the Improvements; and (iii) any reports, studies, surveys
and other comparable analysis, depictions or examinations of the Real Property
in the possession or control of Seller (collectively, the “Intangibles”), it
being understood and agreed that the Intangibles does not include trademarks or
tradenames owned by Seller and used in connection with its business operations
at the Property, or any other confidential or proprietary information or
material used in connection with Seller’s business.

2. PURCHASE PRICE.

2.1. Purchase Price. The total purchase price to be paid to Seller by Buyer for
the Property shall be SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS
($7,500,000.00) (the “Purchase Price”). Provided that all conditions precedent
to Buyer’s



--------------------------------------------------------------------------------

obligations to close as set forth in Paragraphs 4 and 5 of this Agreement
(collectively, the “Conditions Precedent”) have been satisfied and fulfilled, or
waived in writing by Buyer, the Purchase Price shall be paid to Seller at
Closing, plus or minus prorations and other adjustments hereunder, by federal
wire transfer of immediately available funds.

2.2. Earnest Money. No later than three (3) business days after the complete
execution and delivery of this Agreement, and as a condition to the
effectiveness of same (the date upon which this Agreement has been fully
executed and delivered to both parties and the escrow holder, the “Effective
Date”), Buyer shall deposit with Chicago Title Insurance Company, Marley
Harrill, Escrow Officer, 700 S Flower Street, Ste #3305, Los Angeles, California
90017 (the “Escrow Holder”) the sum of Two Hundred Fifty Thousand Dollars
($250,000.00) as its earnest money deposit. Subject to the terms and conditions
hereof, the Deposit (hereinafter defined) shall be applied against the Purchase
Price at Closing. Escrow Holder shall place the Deposit in an interest-bearing
account with a financial institution reasonably acceptable to Buyer, and all
interest shall accrue to Buyer’s account. Escrow shall be deemed open only when
Escrow Holder is in possession of a mutually executed copy of this Agreement, or
executed counterparts of same, and the Deposit (the “Opening of Escrow”).

The Deposit and any interest earned on it are sometimes referred to herein
collectively as the “Deposit”. The Deposit (less the Independent Consideration
referred to below) shall be applicable to the Purchase Price upon the Close of
Escrow (as defined in Paragraph 3.1, below) and the Deposit shall be
nonrefundable to Buyer from and after the expiration of the “Contingency Period”
(as defined in Paragraph 5 below) in the event Buyer defaults under this
Agreement following the Contingency Period. Accordingly, if the transaction
contemplated hereby closes as provided herein, the Deposit shall be paid to
Seller and shall be credited toward the Purchase Price. However, if this
Agreement is terminated pursuant to the terms hereof prior to the expiration of
the Contingency Period, or is otherwise terminated as a result of the failure of
the Conditions Precedent, Escrow Holder shall promptly return the Deposit (less
the Independent Consideration, unless such Independent Consideration has been
paid to Seller) to Buyer. If this Agreement is not terminated prior to the end
of the Contingency Period in accordance with the terms hereof, or otherwise as a
result of the failure of the Conditions Precedent, and the Closing fails to
occur as a result of an uncured default of Buyer, the Deposit shall constitute
“Liquidated Damages” as provided in and subject to the provisions of Paragraph
17.2 below.

3. CLOSING; INTERIM OCCUPANCY AGREEMENT

3.1. Closing. The purchase and sale contemplated herein shall be consummated at
a closing to take place through an escrow with the Escrow Holder, on the basis
of this Agreement. For purposes of this Agreement, the “Close of Escrow” or
“Closing” shall be defined as the date that the grant deed the form of which is
attached hereto as Exhibit B, (“Grant Deed”), conveying the Property to Buyer,
is recorded in the Official Records of Orange County, California (the “Official
Records”). This Escrow shall close ten (10) days after the expiration of the
Contingency Period. The period commencing with the Opening of Escrow and
continuing through the Close of Escrow shall hereinafter be referred to as the
“Escrow Period.”

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the risk of loss of all or any portion of the
Property shall be borne by Seller up to and including the actual time of the
Closing, and thereafter by Buyer, subject, however, to the terms and conditions
of Paragraph 16 below. Buyer and Seller shall execute and enter into such
supplemental escrow instructions as the Escrow Holder shall reasonably require
for purposes of defining its obligations hereunder provided that, as between
Buyer and Seller, the terms of this Agreement shall in all events control.

3.2. Interim Occupancy Agreement. Seller shall deliver possession of the
Property to Buyer at the Closing, subject to the Interim Occupancy Agreement in
the form attached hereto as Exhibit C (“Interim Occupancy Agreement”). As a
material part of the consideration for this Agreement, Buyer agrees to permit
Seller to continue to occupy a portion of the Property following the Closing in
accordance with, and subject to, the terms and conditions of that certain
Interim Occupancy Agreement. The terms and conditions of the Interim Occupancy
Agreement are matters of agreement between the parties, with which Escrow Holder
is not to be concerned, save and except that each party shall deposit an
executed copy of such Agreement into Escrow, for distribution at the Closing.

4. TITLE AND SURVEY.

4.1 Condition of Title. It shall be a condition to the Close of Escrow for
Buyer’s benefit that title to the Property be conveyed to Buyer by the Grant
Deed subject only to the following condition of title (“Condition of Title”):

(a) a lien to secure payment of general and special real property taxes and
assessments for the current tax year in which the Close of Escrow occurs, a lien
not yet due and payable;

(b) the lien of supplemental taxes arising from this transaction assessed
pursuant to Chapter 3.5 commencing with Section 75 of the California Revenue and
Taxation Code;

(c) matters created by Buyer or with the prior written consent of Buyer,
including, without limitation, any mechanics liens or other encumbrances caused
by or arising from Buyer’s activities at or upon the Real Property, if any,
which occur prior to the Close of Escrow; and

(d) the Permitted Exceptions, pursuant to Paragraph 4.2 below.

On or before the expiration of the Contingency Period Buyer shall obtain, at
Buyer’s sole cost, an ALTA, as-built survey of the Real Property containing a
certification reasonably acceptable to Buyer (the “Survey”). At the Closing, the
satisfaction of Buyer’s Title condition shall be evidenced by the willingness of
Escrow Holder, in its capacity as Title Insurer (the “Title Company”) to issue
its ALTA Extended Coverage Owner’s Form Policy of Title Insurance (“Title
Policy”) in the amount of the Purchase Price showing title to the Property
vested in Buyer subject only to the Condition of Title.

 

3



--------------------------------------------------------------------------------

4.2 Buyer’s Review of Title.

(a) Buyer will cause the Title Company to deliver to Buyer and Seller as soon as
practicable following the Opening of Escrow a preliminary title report with
respect to the Property (the “Report”), together with legible copies of all
documents referred to in Schedule B of the Report (the “Underlying Documents”).
Buyer shall have until the date which is five (5) business days prior to the
expiration of the Contingency Period, to give Seller and Escrow Holder written
notice (“Buyer’s Title Notice”) of Buyer’s disapproval or conditional approval
of any matters shown in the Report and the Underlying Documents (collectively,
the “Title Documents”). The failure of Buyer to give Buyer’s Title Notice on or
before the date which is five (5) business days prior to the end of the
Contingency Period shall be deemed to constitute Buyer’s approval of the title
exceptions set forth in the Report. Seller shall have no obligation to pay any
consideration or incur any liability in order to evaluate or ameliorate any
disapproved title matters. Notwithstanding the foregoing, Seller shall be
unconditionally obligated to cure or remove the following title exceptions,
whether disclosed in the Report, or first arising or first disclosed by the
Title Company (or otherwise) to Buyer after the date of the Report: (a) liens
securing a mortgage, deed of trust or trust deed evidencing an indebtedness of
Seller or indebtedness of any predecessor in interest of Seller; (b) judgment
liens against Seller; (c) tax liens with respect to Seller or the Property; and
(d) any mechanics liens that are based upon a written agreement between Seller
and the lien claimant (collectively the “Liquidated Defects”).

(b) If Seller does not elect in writing (“Seller’s Title Response”) to eliminate
or ameliorate any disapproved or conditionally approved title matters, other
than any of the Liquidated Defects, by the end of the day which is three
(3) business days after the receipt of Buyer’s Title Notice, then Buyer shall
have the right, upon delivery to Seller and Escrow Holder, not later than two
(2) business days after the receipt of Seller’s Title Response (or the end of
the above-described three (3) business day period if Seller does not deliver
Seller’s Title Response), of a written notice stating same, to either: (1) waive
its prior disapproval in which event said disapproved matters shall be deemed
approved; or (2) terminate this Agreement and the Escrow created pursuant
hereto, following which this Agreement, except for any matters which are
expressly stated as surviving the Closing or termination of this Agreement,
shall be of no further force or effect, and if such termination is timely and
conforms to the requirements hereof, Escrow Holder shall promptly thereafter
return the Deposit (less the Independent Consideration, unless the Independent
Consideration has been previously distributed to Seller) to Buyer. Failure to
timely take either one of the actions described in (1) and (2) above shall be
deemed to be Buyer’s election to take the action described in (1) above. All
title matters which are either expressly approved or deemed approved shall be
deemed to be “Permitted Exceptions”.

5. Buyer’s Contingencies. Buyer’s obligation under this Agreement to purchase
the Property and consummate the transactions contemplated hereby is subject to
and conditioned upon, among other things, the satisfaction or written waiver by
Buyer, in its sole and absolute discretion of each of the contingencies
(individually, a “Contingency” and collectively, the “Contingencies”) set forth
in this Paragraph 5, in each case within the period ending on that date which is
thirty (30) days after the Opening of Escrow (the “Contingency Period”).

 

4



--------------------------------------------------------------------------------

5.1 Buyer’s Review of Due Diligence Matters. During the Contingency Period,
Buyer, its agents, employees, consultants, contractors and subcontractors (the
“Buyer Parties”) shall have had the right to enter upon the Property to make
such inspections, surveys and tests as are necessary in Buyer’s sole and
absolute discretion, including, without limitation soils tests, toxic waste
analysis, geological and/or engineering studies and land use or related studies.
Prior to entering the Property for any purpose, Buyer shall provide reasonable
advance notice to Seller, and in undertaking and conducting any activities on
the Property, shall not unreasonably interfere with any occupant’s business and
operations thereon. Notwithstanding the foregoing, prior to performing any
borings at the Property or a Phase II environmental site assessment, Buyer shall
obtain Seller’s prior written consent to undertake the borings or Phase II and
the work plan therefor, which consent may be given or withheld in Seller’s sole
and absolute discretion. In the event that Seller withholds such consent, Buyer
shall have the right to terminate this Agreement and receive a refund of its
Deposit (less the Independent Consideration, unless such Independent
Consideration has previously been distributed to Seller). Buyer shall repair any
damage and indemnify, defend and hold Seller, and each of its parent or
affiliate companies, and all of their respective officers, directors, employees,
contractors, successors and assigns (the “Seller Parties”) harmless from any
cost, claim, injury, damage, liability or expense arising from such entry or the
performance of such tests by the Buyer Parties; however, Buyer shall have no
liability to Seller, and Buyer’s indemnification, defense and hold harmless
obligation above shall not apply, with respect to any pre-existing structural
condition, soil or geological condition, Hazardous Materials, or other matter
that is merely revealed as a result of such tests or inspections. However, such
exception to liability shall not apply to any conditions of any type that are
exacerbated by Buyer’s actions, or left in an unsafe condition that did not
exist prior to Buyer’s investigations. Prior to entry on to the Property, Buyer
shall supply Seller with a certificate of insurance for commercial general
liability insurance, with a combined single limit of not less than One Million
Dollars ($1,000,000.00), showing the Seller Parties as additional insureds. The
indemnification, defense and hold harmless obligations set forth in this
Paragraph 5.1 shall survive Closing or termination of this Agreement.

5.2 Review and Approval of Documents and Materials. Seller has made, or will,
not later than five (5) business days following the Effective Date make,
available to Buyer: any existing Phase I and/or other environmental reports,
geotechnical reports, engineering data, non-financial data, last two years
property tax bills, grading plans, building plans and specifications,
topographical maps, building permits, certificates of occupancy, use permits and
other governmental approvals related to the Property, or applicable portion
thereof (but not any such items as relate primarily to Seller’s business
operations); any existing survey of the Property; and all other material
documents, reports, studies and other writings affecting or related to the
Property, or applicable portion thereof, which in each case are in Seller’s
possession (all of the foregoing, collectively, the “Documents and Materials”).
Buyer agrees that, unless and until the Close of Escrow occurs, all Documents
and Materials obtained by Buyer from or on behalf of Seller hereunder, except
for those which are public records, shall be kept confidential, and shall not be
disclosed to anyone except that Buyer may reveal all or any portion of such
information (i) as required in order to complete Buyer’s due diligence (e.g., by
disclosing same to its architect, engineers or other consultants, and/or a
potential lender), (ii) to its employees, current and prospective lenders,
current and prospective partners, current and prospective investors, attorneys,
agents, and title insurers, (iii) as required by law, regulation or legal
process, and (iv) in any action between the parties. Buyer shall undertake to
ensure, using

 

5



--------------------------------------------------------------------------------

commercially reasonable efforts to do so, that any person or entity to whom it
discloses any of the Documents and Materials shall also keep them confidential,
and shall not further disclose same. Buyer’s confidentiality obligations
hereunder shall terminate as of the Close of Escrow, but shall survive any
termination of this Agreement. In the event the Close of Escrow fails to occur,
all Documents and Materials delivered to Buyer by Seller, and all copies
thereof, shall be promptly returned to Seller. Seller shall, at its sole cost,
cause any and all Leases (as defined below) and service, maintenance,
construction and other contracts and agreements relating to or affecting the
use, ownership or development of the Property, to terminate effective as of the
Close of Escrow. Since the Documents and Materials are being made available to
Buyer solely as a courtesy, and not in any other capacity, Seller makes no
representations or warranties of any kind whatsoever to Buyer as to the accuracy
or completeness of the content of any documents or other information delivered
to Buyer pursuant to this Agreement, including, without limitation, the accuracy
or completeness of the content of the Documents and Materials.

5.3 Contingencies. The foregoing Contingencies are solely for Buyer’s benefit
and only Buyer may determine whether such Contingencies have been satisfied or
will be waived. Except as expressly provided for herein, the Contingencies shall
be deemed to have been satisfied or waived by Buyer if, prior to the expiration
of the Contingency Period, Buyer delivers to Seller a written notice approving
same (such notice being herein referred to as the “Approval Notice”). If Buyer
does not deliver such Approval Notice to Seller on or before the expiration of
the Contingency Period, or if Buyer delivers written notice to Seller on or
before the expiration of the Contingency Period stating Buyer’s election to
terminate this Agreement, then the Contingencies shall be deemed not satisfied
or waived, and this Agreement shall automatically terminate and be of no further
force and effect without the further action of either party, except for the
survival of the indemnities set forth in Paragraph 5.1 above and any other
provisions expressly made to survive the closing or early termination of the
Escrow. Upon any such timely termination, Escrow Holder shall return the Deposit
(less the Independent Consideration, unless such Independent Consideration has
been distributed to Seller) to Buyer and the parties shall have no obligation to
proceed to the Close of Escrow.

6. SELLER’S REPRESENTATIONS AND WARRANTIES. Seller represents and warrants to
Buyer that the following matters are true as of the Effective Date and as of the
Close of Escrow, and Seller shall notify Buyer in writing if it becomes aware of
any facts rendering same untrue prior to the Close of Escrow:

6.1. Contracts. There are no contracts of any kind relating to the management,
leasing, operation, maintenance or repair of the Real Property which will
survive the Closing.

6.2 Leases. There are no leases, rental or occupancy agreements affecting the
Real Property (“Leases”) which will survive the Closing (other than the Interim
Occupancy Agreement).

6.3 Environmental Matters. Seller has not received any written notice of any
pending or threatened claims, complaints, notices, correspondence or requests
for information with respect to any violation or alleged violation of any
Environmental Law, any releases of Hazardous Substances (as hereinafter defined)
or with respect to any corrective or

 

6



--------------------------------------------------------------------------------

remedial action for, or environmental cleanup of, the Real Property. For
purposes of this Agreement, “Environmental Laws” shall mean: all past, present
or future federal, state and local statutes, regulations, directives,
ordinances, rules, policies, guidelines, court orders, decrees, arbitration
awards and the common law, which pertain to environmental matters, contamination
of any type whatsoever or health and safety matters, as such have been amended,
modified or supplemented from time to time (including all present and future
amendments thereto and re-authorizations thereof). For purposes of this
Agreement, “Hazardous Substances” shall mean: any chemical, pollutant,
contaminant, pesticide, petroleum or petroleum product or by product,
radioactive substance, solid waste (hazardous or extremely hazardous), special,
dangerous or toxic waste, substance, chemical or material regulated, listed,
limited or prohibited under any Environmental Law or any material or substance
which is (i) defined as a “hazardous waste,” “extremely hazardous waste” or
“restricted hazardous waste” under Sections 25115, 25117 or 25122.7, or listed
pursuant to Section 251.40, or the California Health and Safety Code, Division
20, Chapter 6.5 (Hazardous Waste Control Law), (ii) defined as a “hazardous
substance” under Section 25316 of the California Health and Safety Code,
Division 20, Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substance Account
Act), (iii) defined as a “hazardous material,” “hazardous substance,” or
“hazardous waste” under Section 25501 of the California Health and Safety Code,
Division 20, Chapter 6.95 (Hazardous Materials Release Plans and Inventory),
(iv) defined as a “hazardous substance” under Section 25281 of the California
Health and Safety Code, Division 20, Chapter 6.7 (Underground Storage of
Hazardous Substances), (v) listed under Article 9 or defined as hazardous or
extremely hazardous pursuant to Article 11 of Title 22 of the California
Administrative Code, Division 4, Chapter 20.

6.4 Compliance with Laws and Codes. Seller has not received any written notice
advising or alleging that the Real Property, and the use and operation by Seller
thereof, are not in compliance with all applicable municipal and other
governmental laws, ordinances, rules, regulations, codes, licenses, permits and
authorizations.

6.5 Litigation. To Seller’s actual knowledge, there are no pending, or
threatened, judicial, municipal or administrative proceedings affecting the
Property, or in which Seller is or will be a party by reason of Seller’s
ownership or operation of the Property or any portion thereof, including,
without limitation, proceedings for or involving collections, condemnation,
eminent domain, alleged building code or environmental or zoning violations, or
personal injuries or property damage alleged to have occurred on the Property or
by reason of the condition, use of, or operations on, the Property. To the
Seller’s actual knowledge, no attachments, execution proceedings, assignments
for the benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings are pending, or threatened, against Seller, nor are any of such
proceedings contemplated by Seller.

6.6 Authority. Seller’s Board of Directors, or an authorized committee thereof,
has duly adopted a resolution approving this transaction. Seller will make a
copy of such resolution available to Buyer and Escrow Holder at their written
request.

6.7 United States Person. Seller is a “United States Person” within the meaning
of Section 1445(f) (3) of the Internal Revenue Code of 1986, as amended, and
shall execute and deliver a Certification of Non-Foreign Status at Closing.

 

7



--------------------------------------------------------------------------------

6.8 Limitations. The representations and warranties of Seller to Buyer contained
in Paragraph 6 hereof (the “Seller Representations”) shall survive the Close of
Escrow and the delivery of the Grant Deed for a period of one (1) year. No claim
for a breach of any Seller Representation shall be actionable or payable unless
(i) the breach in question results from, or is based on, a condition, state of
facts or other matter which was not actually known by Buyer prior to Closing,
and (ii) written notice containing a description of the specific nature of such
breach shall have been delivered by Buyer to Seller prior to the expiration of
said one (1) year survival period, and an action with respect to such breach(es)
shall have been commenced by Buyer against Seller within eighteen (18) months
after Closing. For purposes of this Agreement and any document delivered at
Closing, whenever the phrase “to the best of Seller’s knowledge” or the “actual
knowledge” of Seller or words of similar import are used, they shall be deemed
to mean and are limited to the actual knowledge only of Craig Reidel and Thomas
Lee, and not any implied, imputed or constructive knowledge of such
individual(s) or of Seller or Seller related parties, and without any
independent investigation or inquiry having been made or any implied duty to
investigate, make any inquiries or review the Documents. Furthermore, it is
understood and agreed that such individual(s) shall have no personal liability
in any manner whatsoever hereunder or otherwise related to the transactions
contemplated hereby.

7. BUYER’S INDEPENDENT INVESTIGATION; AS-IS.

7.1 Buyer’s Investigation. Buyer acknowledges and agrees that, other than the
limited representations set forth in Paragraph 6 hereof, and in the Grant Deed,
Seller makes no representations or warranties, express or implied, as to the
Property or the transactions contemplated by this Agreement. Prior to the
expiration of the Contingency Period, Buyer will conduct (or will have had an
opportunity to conduct) any and all inspections of the Property to its full and
complete satisfaction, and if Buyer acquires the Property from Seller, Buyer
acknowledges that it will be purchasing the Property in its then “AS IS”
condition. Buyer acknowledges that it is fully capable of evaluating the
Property’s suitability for Buyer’s intended use. The Property is being sold and
conveyed hereunder and, unless Buyer terminates this Agreement in accordance
with the terms of this Agreement prior to the expiration of the Contingency
Period (or thereafter in accordance with the terms of this Agreement), Buyer
agrees to accept the Property upon and following the Close of Escrow hereunder
“AS-IS,” “WHERE-IS” and “WITH ALL FAULTS” and subject to any condition which may
exist now or in the future, and without any representation or warranty by Seller
except as expressly set forth in said Paragraph 6 and in the Grant Deed. Except
for a breach by Seller of a representation contained in Paragraph 6 hereof or
the Grant Deed, Buyer hereby assumes the risk as of the Closing hereunder that
certain conditions may exist on the Property, including, without limitation,
environmental conditions that are material to the evaluation, inspection and
purchase of the Property. The Purchase Price is a negotiated purchase price
representing the fact that the Property is being purchased by Buyer on an “AS
IS,” “WHERE IS” and “WITH ALL FAULTS” basis. Buyer hereby expressly acknowledges
and agrees that, except as expressly set forth in said Paragraph 6 and in the
Grant Deed: (a) Buyer shall be solely responsible for determining the status and
condition of the Property, including, without limitation, environmental
conditions, environmental regulations, zoning classifications, building
regulations and governmental entitlement and development requirements applicable
to the Property and Buyer will have, prior to the end of the Contingency Period,
thoroughly inspected and examined the Property to the extent deemed necessary by
Buyer in order to enable Buyer to evaluate the purchase of the

 

8



--------------------------------------------------------------------------------

Property and (b) Buyer is relying solely upon such inspections, examination, and
evaluation of the Property by Buyer in purchasing the Property on an “AS IS,”
“WHERE IS” and “WITH ALL FAULTS” basis, without other representations or
warranties or covenants, express or implied, of any kind or nature. Buyer hereby
waives and relinquishes all rights and privileges arising out of, or with
respect or in relation to, any representations, or warranties or covenants,
whether express or implied, which may have been made or given, or which may be
deemed to have been made or given, by Seller, other than the representations set
forth in Paragraph 6 and the Grant Deed. Buyer hereby further acknowledges and
agrees that warranties of merchantability and fitness for a particular purpose
are excluded from the transaction contemplated hereby, as are any warranties
arising from a course of dealing or usage of trade, and that Seller has not
warranted, and does not hereby warrant, that the Property now or in the future
will meet or comply with the requirements of any law or regulation of any
applicable governmental authority or jurisdiction. Without limiting the
generality of the foregoing, except for a breach of a representation or warranty
contained in Paragraph 6 or the Grant Deed, Buyer hereby assumes as of the Close
of Escrow all risk and liability (and agrees that Seller shall not be liable for
any special, direct, indirect, consequential, or other damages) resulting or
arising from or relating to the physical condition of the Property. Buyer
acknowledges and agrees that except as specifically set forth in this Agreement,
the sale provided for herein is made without any warranty by Seller as to the
nature or quality of the Property; the development potential of the Property;
the prior history of or activities on the Property; the quality of labor and/or
materials included in any of the improvements; the fitness of the Property for
any particular purpose or development potential; the presence or suspected
presence of hazardous waste or substances on, about, or under the Property or
the improvements; or the zoning or other legal status of the Property. Except as
specifically set forth in this Agreement, Buyer acknowledges and agrees that no
person acting on behalf of Seller is authorized to make, and by the execution
hereof Buyer hereby acknowledges that no person has made, any representation,
agreement, statement, warranty, guaranty or promise regarding the Property, or
the transaction contemplated herein, or regarding the zoning, construction,
physical condition or other status of the Property, other than as contained in
this Agreement, and no representation, warranty, agreement, statement, guaranty
or promise, if any, made by any person acting on behalf of Seller which is not
contained herein shall be valid or binding upon Seller. Without limiting
anything else herein, Seller has advised Buyer that the roof of the Building may
leak and is or may be otherwise defective, and Buyer acknowledges being so
advised, and further that Seller has not and will not undertake any obligation
with respect to repairing, replacing, investigation of or otherwise dealing with
the Building roof.

7.2 Limitation on Seller’s Liability. Subject to, and without limiting, any of
Seller’s representations, warranties and covenants in this Agreement and the
documents required to be executed by Seller pursuant to this Agreement, Buyer
acknowledges and covenants that Seller shall not have any liability, obligation
or responsibility of any kind to Buyer with respect to the following:

(a) The content or accuracy of any report, study, opinion or conclusion of any
soils, toxic, environmental or other engineer or other person or entity who has
examined the Property or any aspect thereof, unless Seller has actual knowledge
of any inaccuracy with respect to same;

 

9



--------------------------------------------------------------------------------

(b) The availability of additional building or other permits or approvals for
the Property by any state or local governmental bodies with jurisdiction over
the Property, other than those currently existing for the existing improvements
which are part of the Property;

(c) The availability or capacity of sewer, water, or other utility connections
to the Property, other than as currently existing on the Land;

(d) The content or accuracy of any information released to Buyer by an engineer
or planner in connection with the development of the Property;

(e) Any of the items delivered to Buyer pursuant to Buyer’s review of the
condition of the Property, including the Documents and Materials; or

(f) The content or accuracy of any other development or construction cost,
projection, financial or marketing analysis or other information given to Buyer
by Seller or reviewed by Buyer with respect to the Property.

Buyer’s representations and warranties shall be true as of the date hereof, and
at the Close of Escrow, and shall survive the Close of Escrow and Buyer shall
notify Seller in writing if it becomes aware of any facts rendering same untrue
prior to the Close of Escrow.

7.3 Environmental Release. Buyer acknowledges that Seller has provided necessary
disclosures regarding the environmental condition of the Property as required by
California Health and Safety Code Section 25359.7. Upon the closing, other than
with respect to a breach of an express representation of Seller as set forth in
Paragraph 6 hereof, or implied by law in the Grant Deed, Buyer agrees to release
Seller and its respective officers, directors, shareholders, members, partners,
principals, agents, attorneys and subsidiaries, and each of them, from any and
all claims, judgments, liabilities, penalties, fines, costs, expenses or damages
which in any way and at any time relate to or arise from, directly or
indirectly, the Property or Seller’s ownership thereof, any latent or patent
defects concerning same and any actual or alleged violations of law concerning
same, the environmental condition of the Property, including without limitation,
under the Comprehensive Environmental Response, Compensation, and Liability Act,
as amended (“CERCLA”) and/or the provisions of California Health And Safety Code
Section 25300, et seq., as amended, or under any other provision of federal,
state or local law, which Buyer had, has or may have, based upon the past,
present or future presence, discharge, treatment, recycling, use, migration,
storage, generation, or release or transportation (including without limitation
all facilities, improvements, structures and equipment thereon and soil and
groundwater thereunder) of hazardous materials. Buyer acknowledges that unknown
and unsuspected hazardous materials may hereafter be discovered on or about the
Property, and other than with respect to a breach of an express representation
of Seller as set forth in Paragraph 6 hereof, or implied by law in the Grant
Deed, Buyer knowingly releases Seller from any and all liability related
thereto. Notwithstanding the foregoing, the waivers and releases (or limitations
on Seller’s liability set forth in this Paragraph 7) shall not apply to (i) any
breach of any representations and warranties by Seller expressly set forth in
this Agreement or implied by law in the Grant Deed, (ii) any breach by Seller of
any of its obligations under this Agreement, including, without limitation, any
of Seller’s obligations that are to be performed following the Close of Escrow
or that expressly survive the Close of Escrow, and/or (iii) any fraudulent act
of Seller.

 

10



--------------------------------------------------------------------------------

BUYER ACKNOWLEDGES THAT IT IS FAMILIAR WITH AND THAT, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED FOR HEREIN, THE RELEASE PROVIDED IN THIS PARAGRAPH 7.3
INCLUDES THE VOLUNTARY WAIVER AS OF THE CLOSE OF ESCROW ANY RIGHT OR BENEFIT
ARISING FROM PARAGRAPH 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BUYER WAIVES AND RELINQUISHES ANY RIGHT OR BENEFIT IT HAS OR MAY HAVE UNDER ANY
SIMILAR PROVISION OF THE STATUTORY OR NON-STATUTORY LAW OF ANY JURISDICTION.

 

BUYER:

 

DDi Global Corp.,

a California corporation

    

By:

  

/s/ Kurt E. Scheuerman

    

Name:

  

Kurt E. Scheuerman

    

Its:

  

Vice President & General Counsel

  

NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT, THE
PROVISIONS SET FORTH IN THIS PARAGRAPH 7 SHALL SURVIVE THE CLOSE OF ESCROW.

8. COVENANTS OF SELLER. From and after the Effective Date, Seller hereby
covenants with Buyer as follows:

8.1. Leasing Activities. Seller shall not execute and enter into any new Lease,
for all or any portion of the Real Property unless Seller obtains Buyer’s
advance written consent to such new Lease, which consent may be withheld in
Buyer’s sole discretion.

8.2. New Contracts. Seller shall not enter into any new service, maintenance,
construction and other contracts and agreements relating to or affecting the
use, ownership or development of the Property that will survive the Closing, or
that would otherwise affect the use, operation or enjoyment of the Property
after Closing, without Buyer’s prior written approval (which approval shall not
be unreasonably withheld).

8.3. Operation of Property. From and after the Effective Date, Seller shall
maintain, operate and manage the Property in the same manner in which it is
being operated as of the Effective Date; and shall perform, when due, all of
Seller’s obligations under all governmental approvals and other agreements
relating to the Property and otherwise in accordance with applicable laws,
ordinances, rules and regulations affecting the Property.

 

11



--------------------------------------------------------------------------------

8.4. No Assignment. After the Effective Date, Seller shall not assign, alienate,
lien, encumber or otherwise transfer all or any part of the Property or any
interest therein. Without limitation of the foregoing, Seller shall not grant
any easement, right of way, restriction, covenant or other comparable right
affecting the Real Property without obtaining Buyer’s prior written consent,
which consent shall not be unreasonably withheld. Seller shall not enter into
any agreement, arrangement or understanding, formal or informal, for the sale of
the Property, whether conditional or otherwise.

9. BUYER’S COVENANTS, REPRESENTATIONS, ACKNOWLEDGMENTS AND WARRANTIES. In
consideration of Seller entering into this Agreement and as an inducement to
Seller to sell the Property to Buyer, Buyer makes the following covenants,
representations, acknowledgments and warranties, each of which is material and
is being relied upon by Seller:

9.1 Authority. Buyer’s Board of Directors, or an authorized committee thereof,
has duly adopted a resolution approving this transaction. Buyer will make a copy
of such resolution available to Seller and Escrow Holder at their written
request.

9.2 True at Closing. Buyer’s representations and warranties shall be true as of
the date hereof, and at the Close of Escrow, and shall survive the Close of
Escrow and Buyer shall notify Seller in writing if it becomes aware of any facts
rendering same untrue prior to the Close of Escrow.

10. INTENTIONALLY OMITTED.

11. SELLER’S CLOSING DELIVERIES. At Closing, Seller shall deliver or cause to be
delivered to Escrow Holder the following:

11.1. Grant Deed. The Grant Deed, executed by Seller, in recordable form.

11.2. General Assignment. An assignment, executed by Seller, to Buyer of all
right, title and interest of Seller in and to the Intangibles (“General
Assignment”). On or prior to Closing, Seller shall, cause to be assigned to
Buyer, at Buyer’s expense, if any, any and all guarantees and warranties issued
with respect to the Improvements, including, but not limited to, any roof
warranties, in accordance with their terms such that the same are enforceable by
Buyer after Closing.

11.4. Interim Occupancy Agreement. The Interim Occupancy Agreement executed by
Seller.

11.5. Keys. Keys to all locks located in the Property, to the extent in Seller’s
possession or control.

11.6. ALTA Statement. If required by the Title Company, an Owner’s Affidavit,
executed by Seller and in form and substance reasonably acceptable to the Title
Company.

 

12



--------------------------------------------------------------------------------

11.7. Closing Statement. A closing statement conforming to the proration and
other relevant provisions of this Agreement.

11.8. Plans and Specifications. All plans and specifications related to the Real
Property in Seller’s possession or reasonable control, and not previously
delivered to Buyer.

11.9. Certificate of Non-Foreign Status. Certification of Non-Foreign Status
confirming that Seller is a “United States Person” within the meaning of
Section 1445 of the Internal Revenue Code of 1986, as amended, and a duly
executed original California State Form 593-C certificate sufficient to exempt
Seller from any California state withholding requirement with respect to the
sale contemplated by this Agreement.

11.10. Other. Such other documents and instruments as may reasonably be required
by Escrow Holder or the Title Company and that may be reasonably necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties hereto.

12. BUYER’S CLOSING DELIVERIES. Prior to the Closing, but in all events
sufficiently in advance thereof to permit the timely Close of Escrow, Buyer
shall deliver to Escrow Holder the following:

12.1. Purchase Price. The Purchase Price, plus or minus prorations, for
disbursement to Seller in accordance with the provisions hereof.

12.2. Closing Statement. A closing statement conforming to the proration and
other relevant portions of this Agreement.

12.3. Interim Occupancy Agreement. The Interim Occupancy Agreement executed by
Buyer.

12.4. Other. Such other documents and instruments as may reasonably be required
by Escrow Holder or the Title Company and that may be reasonably necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties hereto.

13. ESCROW HOLDER’S CLOSING OBLIGATIONS. If and when Buyer and Seller have
deposited with Escrow Holder the matters required by this Agreement and Title
Company is irrevocably committed to issue the Title Policy, Escrow Holder shall:

13.1. Deliver to Buyer: (1) the Grant Deed by causing it to be recorded in the
Official Records of the County of Orange, State of California, and immediately
upon recording delivering to Buyer a conformed copy of the Grant Deed; (2) the
original General Assignment and an original Interim Occupancy Agreement, each
executed by Seller; (3) copies of the Certificate of Non-Foreign Status and the
California State Form 593-C; and (4) any funds deposited by Buyer, and any
interest earned thereon, in excess of the amount required to be paid by Buyer
hereunder. As soon as practical following the Closing, but, in any event, not
later than ten (10) days after the Closing, Escrow Holder shall cause the Title
Company to deliver the original Title Policy to Buyer.

 

13



--------------------------------------------------------------------------------

13.2. Deliver to Seller: (1) the Purchase Price, after satisfying the Closing
costs, prorations and adjustments, and any broker commission to be paid by
Seller pursuant to this Agreement and also satisfying all amounts paid by Escrow
Holder in satisfaction of liens and encumbrances on the Property in order to put
title to the Property into the state required by this Agreement; and (2) the
original Interim Occupancy Agreement executed by Buyer.

14. PRORATIONS AND ADJUSTMENTS. The following shall be prorated and adjusted
between Seller and Buyer as of the Closing Date, except as otherwise specified:

14.1. Utilities and Operating Expenses. Water, electricity, sewer, gas,
telephone and other utility charges based, to the extent practicable, on final
meter readings and final invoices shall be prorated at Closing. Any operating
expenses shall be prorated between Buyer and Seller, with Seller receiving a
credit for any operating expenses paid by Seller and related to the period from
and after Closing.

14.2. Assessments. All assessments, general or special, shall be prorated as of
the Closing Date, with Seller being responsible for any installments of
assessments that are due and payable prior to the Closing Date and Buyer being
responsible for any installments of assessments that are due and payable on or
after the Closing Date.

14.3. Taxes. All nondelinquent real estate taxes on the Real Property located in
California shall be prorated as of the Closing based on the actual current tax
bill. All delinquent taxes, if any, on the Real Property shall be paid at the
Closing from funds accruing to Seller. All supplemental taxes billed after the
Closing for periods prior to the Closing shall be paid promptly by Buyer, and
Seller shall promptly reimburse Buyer for the portion of such taxes attributable
to periods prior to the Closing.

14.4. Other. Such other items as are customarily prorated in transactions of
this nature shall be ratably prorated.

For purposes of calculating prorations, Buyer shall be deemed to be in title to
the Property, and therefore entitled to the income therefrom and responsible for
the expenses thereof, for the entire day upon which the Closing occurs. All such
prorations shall be made on the basis of the actual number of days of the year
and month that shall have elapsed as of the Closing Date. The amount of such
prorations shall be adjusted in cash after Closing, as and when complete and
accurate information becomes available. Seller and Buyer agree to cooperate and
use their good faith and diligent efforts to make such adjustments no later than
30 days after the Closing, or as soon as is reasonably practicable if and to the
extent that the required final proration information is not available within
such 30 day period. The obligations of the parties pursuant to this Paragraph 14
shall survive the Closing and shall not merge into any documents of conveyance
delivered at Closing.

15. CLOSING EXPENSES. Buyer will pay the premium for the Title Policy allocable
to the “extended coverage” thereunder, the cost of any endorsements, the cost of
the Survey, one half of Escrow Holder’s fees, and the cost of recording the
Grant Deed. Seller shall pay all documentary, county and municipal transfer
taxes, the premium for the Title Policy allocable to the “standard coverage”
thereunder, any pre-payment penalties associated with the

 

14



--------------------------------------------------------------------------------

payment of any indebtedness encumbering the Real Property, and one-half of
Escrow Holder’s fees. Any and all other costs shall be allocated in accordance
with local custom in Orange County, California.

16. DESTRUCTION, LOSS OR DIMINUTION OF PROPERTY. If, prior to Closing, all or
any portion of the Real Property are damaged by fire or other natural casualty
(collectively “Casualty Damage”), or are taken or made subject to condemnation,
eminent domain or other governmental acquisition proceedings (collectively
“Eminent Domain”), then the following procedures shall apply:

16.1 If the aggregate cost of repair or replacement of the Casualty Damage
(collectively, “repair and/or replacement”) is $250,000 or less, in the opinion
of Buyer’s and Seller’s respective engineering consultants, Buyer shall close
and take the Property as diminished by such events, subject to an assignment of
Seller’s casualty insurance proceeds (plus a credit for the amount of any unpaid
deductible) or an assignment of any condemnation award, as applicable.

16.2 If the aggregate cost of repair and/or replacement of the Casualty Damage
is greater than $250,000, in the opinion of Buyer’s and Seller’s respective
engineering consultants, then Buyer, at its sole option, may elect either to
(i) terminate this Agreement by written notice to Seller in which event the
provisions of Paragraph 22.8 governing a permitted termination by Buyer of the
entire Agreement shall apply; or (ii) proceed to close subject to an assignment
of the proceeds of Seller’s casualty insurance for all Casualty Damage plus a
credit for the amount of any unpaid deductible (or condemnation awards for any
Eminent Domain). In such event, Seller shall fully cooperate with Buyer in the
adjustment and settlement of the insurance claim. The proceeds and benefits
under any rent loss or business interruption policies attributable to the period
following the Closing shall likewise be transferred and paid over (and, if
applicable, likewise credited on an interim basis) to Buyer.

17. DEFAULT.

17.1. Default by Seller. If any of Seller’s Representations contained herein are
not true and correct on the Effective Date and continuing thereafter through and
including the Closing Date, or if Seller fails to perform any of the covenants
and agreements contained herein to be performed by Seller within the time for
performance as specified herein (including Seller’s obligation to close), Buyer
may elect either to (i) terminate Buyer’s obligations under this Agreement by
written notice to Seller, in which event the Deposit shall be returned
immediately to Buyer; or (ii) file an action for specific performance. Seller
agrees that in the event Buyer elects (ii) above, Buyer shall not be required to
post a bond or any other collateral with the court or any other party as a
condition to Buyer’s pursuit of an action. The provisions of the immediately
preceding sentence shall survive any termination of this Agreement. Nothing in
this Paragraph 17.1 shall be deemed to in any way to limit or prevent Buyer from
exercising any right of termination provided to Buyer elsewhere in this
Agreement. Notwithstanding the foregoing, in the event Seller defaults in any of
its post-closing obligations, Buyer shall have all of its remedies at law and in
equity on account of such default.

 

15



--------------------------------------------------------------------------------

17.2. Default by Buyer. IN THE EVENT OF ANY DEFAULT BY BUYER HEREUNDER, SELLER
SHALL BE ENTITLED TO RECEIVE, AS FIXED AND LIQUIDATED DAMAGES AND AS SELLER’S
SOLE REMEDY HEREUNDER, AT LAW OR IN EQUITY, THE DEPOSIT, EXCEPT THAT THE
FOREGOING SHALL NOT APPLY TO BUYER’S INDEMNITY OBLIGATIONS HEREUNDER OR BUYER’S
OBLIGATIONS UNDER PARAGRAPH 5.1 (IN CONNECTION WITH WHICH, BUYER’S LIABILITY
SHALL BE LIMITED TO SELLER’S ACTUAL DAMAGES). BUYER AND SELLER AGREE THAT IT
WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH
SELLER MAY SUFFER IN THE EVENT BUYER DEFAULTS HEREUNDER AND FAILS TO COMPLETE
THE PURCHASE OF THE PROPERTY AS HEREIN PROVIDED. BUYER AND SELLER THEREFORE
AGREE THAT A REASONABLE PRESENT ESTIMATE OF THE NET DETRIMENT THAT SELLER WOULD
SUFFER IN THE EVENT OF BUYER’S DEFAULT OR BREACH HEREUNDER IS AN AMOUNT OF MONEY
EQUAL TO THE DEPOSIT WHICH SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES
PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677 AND SHALL NOT
CONSTITUTE FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE
3275 OR 3369. THE FOREGOING SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY
HEREUNDER.

 

 

/s/ RAM

   

/s/ KES

     SELLERS INITIALS     BUYERS INITIALS   

18. ASSIGNMENT; DISCLOSURE STATEMENT.

18.1. Assignment. This Agreement may not be transferred or assigned by Buyer
without the express written consent of Seller first being had and obtained,
which consent shall not be unreasonably withheld. Any attempted transfer or
assignment without Seller’s consent shall be void. No transfer or assignment
shall operate to release Buyer of any of its obligations hereunder, whether or
not Seller’s consent was first obtained. Notwithstanding the foregoing, Buyer
may assign all or any of its right, title and interest under this Agreement to
any affiliate or subsidiary of Buyer, without the prior consent of Seller;
provided, that, (i) Buyer shall notify Seller of such assignment not later than
ten (10) days prior to the Closing, and (ii) the assignee shall assume all of
the Buyer’s obligations under this Agreement pursuant to a written assignment
and assumption agreement (and a copy of such agreement is delivered to Seller
prior to the Closing). In the event of an assignment of this Agreement by Buyer,
its assignee shall be deemed to be the Buyer hereunder for all purposes hereof,
and shall have all rights of Buyer hereunder (including, but not limited to, the
right of further assignment), but the Buyer shall not be released from any
liability hereunder.

18.2. Natural Hazards Disclosure. Buyer and Seller acknowledge that Seller is
required to disclose if any portion of the Real Property lies within the
following natural hazard areas or zones: (i) a special flood hazard area
designed by the Federal Emergency Management Agency (California Civil Code
Section 1102.17); (ii) an area of potential flooding (California Government Code
Section 8589.4); (iii) a very high fire hazard severity zone (California
Governmental Code Section 51183.5); (iv) a wild land area that may contain
substantial forest fire risks and hazards (Public Resources Code Section 4136);
(v) an earthquake fault or special studies zone (Public Resources Code
Section 2621 et seq.) or (vi) a seismic hazard zone (Public Resources Code
Section 2694). Before the Closing Date, Seller shall provide Buyer with a
Natural Hazard Disclosure Statement (“Disclosure Statement”).

 

16



--------------------------------------------------------------------------------

19. NOTICES. Any notice, demand or request which may be permitted, required or
desired to be given in connection therewith shall be given in writing and
directed to Seller and Buyer as follows:

 

Seller:    Multi-Fineline Electronix, Inc.    3140 E. Coronado Street   
Anaheim, California 92806    Attn: Thomas A. Lee, EVP    Email: tlee@mflex.com
With a copy to its attorneys:    DLP Piper LLP (US)    550 South Hope Street,
Suite 2300    Los Angeles, California 90071    Attn: Andrew E. Shiner, Esq.   
Email: andrew.shiner@dlapiper.com Buyer:    DDi Global Corp.    71220 N. Simon
Circle    Anaheim, California 92806    Attn: Mikel H. Williams, President and
CEO    Email: mwilliams@ddiglobal.com With a copy to its attorneys:    Locke
Lord LLP    300 S. Grand Avenue, 26th Floor    Los Angeles, California 90071   
Attn: Alfred M. Clark, III, Esq.    Email: aclark@lockelord.com

Any such notices shall be either (a) sent by overnight delivery using a
nationally recognized overnight courier, in which case notice shall be deemed
delivered one business day after deposit with such courier, (b) sent by
facsimile or email in PDF format, with written confirmation by overnight or
first class mail, in which case notice shall be deemed delivered upon receipt of
confirmation of transmission of such facsimile or email notice, or (c) sent by
personal delivery, in which case notice shall be deemed delivered upon receipt.
Any notice sent by facsimile, email or personal delivery and delivered after
5:00 p.m. California Time shall be deemed received on the next business day. A
party’s address may be changed by written notice to the other party; provided,
however, that no notice of a change of address shall be effective until actual
receipt of such notice. Notices given by counsel to the Buyer shall be deemed
given by Buyer and notices given by counsel to the Seller shall be deemed given
by Seller.

20. BENEFIT. This Agreement is for the benefit only of the parties hereto and
their nominees, successors, beneficiaries and assignees as permitted in
Paragraph 18.1 and no other person or entity shall be entitled to rely hereon,
receive any benefit herefrom or enforce against any party hereto any provision
hereof.

 

17



--------------------------------------------------------------------------------

21. BROKERAGE. Each party hereto represents and warrants to the other that it
has dealt with no brokers or finders in connection with this transaction. Seller
and Buyer each hereby indemnify, protect and defend and hold the other harmless
from and against all Losses, resulting from the claims of any broker, finder, or
other such party, claiming by, through or under the acts or agreements of the
indemnifying party. The obligations of the parties pursuant to this Paragraph 21
shall survive the Closing or any earlier termination of this Agreement.

22. MISCELLANEOUS.

22.1. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transaction contemplated herein, and all
prior or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals, in each case with respect to the transaction contemplated herein,
are hereby superseded and rendered null and void and of no further force and
effect and are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

22.2. Time of the Essence. Time is of the essence of this Agreement.

22.3. Legal Holidays. If any date herein set forth for the performance of any
obligations by Seller or Buyer or for the delivery of any instrument or notice
as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed for observance
thereof in the State of California.

22.4. Conditions Precedent. The obligations of Buyer to make the payments
described in Paragraph 2 and to close the transaction contemplated herein are
subject to the Conditions Precedent, each of which is for the sole benefit of
Buyer and may be waived at any time by written notice thereof from Buyer to
Seller. The waiver of any particular Condition Precedent shall not constitute
the waiver of any other. In the event of the failure of a Condition Precedent
for any reason whatsoever, Buyer may elect, in its sole discretion, to terminate
this Agreement in which event the provisions of Paragraph 22.8 governing a
permitted termination by Buyer of the entire Agreement shall apply.

22.5. Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that it may have
been prepared by counsel for one of the parties, it being recognized that both
Seller and Buyer have contributed substantially and materially to the
preparation of this Agreement. The headings of various sections in this
Agreement are for convenience only, and are not to be utilized in construing the
content or meaning of the substantive provisions hereof.

 

18



--------------------------------------------------------------------------------

22.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to its choice
of laws provisions.

22.7. Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.

22.8. Permitted Termination. In the event that Buyer exercises any right it may
have hereunder to terminate this Agreement, the Deposit shall be immediately
returned to Buyer and neither party shall have any further obligation or
liability under this Agreement except as otherwise expressly provided hereunder.

22.9 Independent Contract Consideration. Seller and Buyer agree that One Hundred
and No/100 Dollars ($100.00) of the Deposit shall constitute non-refundable
independent consideration (the “Independent Consideration”) for Seller’s
execution and delivery of this Agreement and, notwithstanding any other
provision of this Agreement to the contrary, shall be paid to Seller upon the
earlier to occur of (i) termination of this Agreement for any reason, or
(ii) the Closing. The Independent Consideration shall be applied against the
Purchase Price at Closing.

22.10 Submission of Document. Submission of this Agreement to Buyer or Seller
for examination or signature does not constitute an offer, reservation, right or
option to purchase the Property, and will not be effective as a binding purchase
and sale agreement or otherwise until full execution by and delivery to both
Buyer and Seller.

22.11 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement (but without expanding the obligations or liability of either
party hereunder in any material manner). The provisions of this Paragraph 22.11
shall survive the Close of Escrow.

23. IRS FORM 1099-S DESIGNATION. In order to comply with information reporting
requirements of Section 6045(e) of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations thereunder, the parties agree (i) to
execute an IRS Form 1099-S Designation Agreement at or prior to the Closing to
designate the Escrow Holder as the party who shall be responsible for reporting
the contemplated sale of the Property to the Internal Revenue Service (the
“IRS”) on IRS Form 1099-S; (ii) to provide the Escrow Holder with the
information necessary to complete Form 1099-S; (iii) that the Escrow Holder
shall not be liable for the actions taken under this Paragraph 23, or for the
consequences of those actions, except as they may be the result of gross
negligence or willful misconduct on the part of the Escrow Holder; and (iv) that
the Escrow Holder shall be indemnified by the parties for any costs of expenses
incurred as a result of the actions taken under this Paragraph 23, except as
they may be

 

19



--------------------------------------------------------------------------------

the result of gross negligence or willful misconduct on the part of the Escrow
Holder. The Escrow Holder shall provide all parties to this transaction with
copies of the IRS Forms 1099-S filed with the IRS and with any other documents
used to complete IRS Form 1099-S.

24. OFAC. Each party represents and warrants to the other that such party is in
compliance with all laws, statutes, rules and regulations or any federal, state
or local governmental authority in the United States of America applicable to
such party and all beneficial owners of such party, including, without
limitation, the requirements of Executive Order No. 133224, 66 Fed Reg. 49079
(September 25, 2001) (the “Order”) and other similar requirements contained in
the rules and regulations of the Office of Foreign Asset Control of the
Department of the Treasury (“OFAC”) and in any enabling legislation or other
Executive Orders in respect thereof (the Order and such other rules,
regulations, legislation, or orders are collectively called the “Orders”). Buyer
and Seller each agrees to make its policies, procedures and practices regarding
compliance with the Orders available to the other party for its review and
inspection during normal business hours and upon reasonable prior notice. Each
party represents and warrants to the other that neither such representing party
nor any beneficial owner of such representing party:

(i) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);

(ii) has been determined by competent authority to be subject to the
prohibitions contained in the Orders;

(iii) is owned or controlled by, nor acts for or on behalf of, any person or
entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Orders;
or

(iv) shall transfer or permit the transfer of any interest in such party or any
beneficial owner in such party to any person who is or whose beneficial owners
are listed on the Lists.

Each of the representations and warranties of Buyer and Seller contained in this
Paragraph 24 shall be deemed remade by such representing party as of the Closing
and shall survive the Closing.

[Signature Page(s) to Follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.

 

SELLER: MULTI-FINELINE ELECTRONIX, INC. By:  

/s/ Reza Meshgin

Name:  

Reza Meshgin

Its:  

CEO & President

BUYER: DDi GLOBAL CORP. By:  

/s/ Kurt E. Scheuerman

Name:  

Kurt E. Scheuerman

Its:  

Vice President & General Counsel

Acceptance by Escrow Holder:

CHICAGO TITLE INSURANCE COMPANY hereby acknowledges that it has received
originally executed counterparts or a fully executed original of the foregoing
Real Estate Sales Contract and Joint Escrow Instructions and agrees to act as
Escrow Holder thereunder and to be bound by and perform the terms thereof as
such terms apply to Escrow Holder.

 

Dated: December     , 2011

  CHICAGO TITLE INSURANCE COMPANY   By:  

 

  Name:  

 

  Its:   Authorized Agent

 

S-1



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

A

   Land

B

   Grant Deed

C.

   Interim Occupancy Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Land

PARCEL A:

PARCEL 2 OF PARCEL MAP NO. 92-201, IN THE CITY OF ANAHEIM, COUNTY OF ORANGE,
STATE OF CALIFORNIA, AS SHOWN ON A MAP FILED IN BOOK 275 PAGES 8 AND 9 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

PARCEL B:

A NON-EXCLUSIVE EASEMENT FOR INGRESS, EGRESS AND VEHICULAR TURN AROUND PURPOSES
OVER THE NORTHERLY 60.00 FEET OF THE EASTERLY 15.00 FEET OF PARCEL 1 OF PARCEL
MAP NO. 92-201, AS SHOWN ON A MAP FILED IN BOOK 275 PAGES 8 AND 9 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF ORANGE COUNTY, CALIFORNIA.



--------------------------------------------------------------------------------

EXHIBIT B

Grant Deed

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

 

 

 

 

Attn:  

 

MAIL TAX STATEMENTS TO:

 

 

 

 

Attn:  

 

 

 

Space Above for County Recorder’s Office

The undersigned Grantor declares that documentary transfer tax is not shown
pursuant to Section 11932 of the Revenue and Taxation Code, as amended.

For valuable consideration, receipt of which is acknowledged,
                    , a                     , grants to                     a
                    , the real property and all improvements thereon in the City
of             ,                     County, California, described on attached
Exhibit A, incorporated into this Grant Deed, which grant.

This grant is made expressly subject to the following: (a) all liens,
encumbrances, easements, covenants, conditions, and restrictions of record; and
(b) any lien not yet delinquent for taxes for real property and personal
property, and any general or special assessments against the Property.

Dated as of                          , 2011.

GRANTOR:

                                                               , a             

 

BY:   

 

      Name:   

 

      Title:   

 

     

 

1



--------------------------------------------------------------------------------

 

STATE OF CALIFORNIA

    )              )         

COUNTYOF                                                                
               

    )         

On                     , 2011, before me,                             , Notary
Public, personally appeared                             , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I swear under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature                                 

     [SEAL ]      

 

2



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

(to be attached)

 

3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTERIM OCCUPANCY AGREEMENT

This INTERIM OCCUPANCY AGREEMENT (“Agreement”) is entered into as of
the            day of            , 2012 (the “Effective Date”) by and between
DDi Global Corp., a California corporation (“DDi”), and Multi-Fineline
Electronix, Inc., a Delaware corporation (“MFLEX”) (collectively, the
“Parties”).

1. Sale Agreement. DDi and MFLEX have entered into that certain Real Estate
Sales Contract and Escrow Instructions dated as of December 30, 2011 (“Purchase
Agreement”) for the purchase and sale of the improved real property located at
3140 E. Coronado Street, Anaheim, CA 92806-1951. Capitalized terms not expressly
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.

2. Occupancy. The Effective Date is the date of the closing of sale by MFLEX and
the purchase by DDi of the Property under the Purchase Agreement.
Notwithstanding the closing of such purchase and sale, and delivery of
possession of the Property to DDi as contemplated in the Purchase Agreement, DDi
hereby grants to MFLEX an irrevocable (subject to the right of DDi to terminate
as expressly provided herein) license to continue to occupy that portion of the
Building more particularly described in Exhibit A attached hereto and made a
part hereof (“Licensed Area”), which occupancy will be upon and subject to the
terms and conditions set forth herein. The license provided for herein shall be
non-exclusive to MFLEX only to the extent of those rights to enter upon the
Licensed Area reserved by DDi pursuant to the terms of this Agreement. MFLEX
hereby accepts the Licensed Area in its existing “AS-IS”, “WHERE-IS”, “WITH ALL
FAULTS” condition, and DDi shall have no obligation to repair, improve or
refurbish the Licensed Area at any time during the Term, except for any damage
to the extent caused by the acts or omissions of DDi.

3. Term. The term of the limited license granted herein (“Term”) shall begin on
the Effective Date and shall terminate thereafter on April 30, 2012 at 5:00 PM
Pacific Time (the “Initial Term”). Notwithstanding the foregoing, MFLEX shall
have the right to extend the Term for two (2) consecutive periods, each not to
extend for more than one (1) month (each an “Extended Term”), by providing DDi
with written notice of such extension not later than fifteen (15) days prior to
the expiration of the Initial Term or any Extended Term, as applicable.
Notwithstanding the foregoing, MFLEX shall have no right to exercise any
extension right after an Event of Default (as defined below in Section 10) has
occurred,

4. License Fee. MFLEX agrees to pay DDi a license fee in the amount of
(a) $20,000 (“License Fee”), for each calendar month of the Term, which License
Fee shall be paid by MFLEX in advance to DDi on the first day of each calendar
month during the Term without prior notice or demand. Failure to pay such
License Fee by the first (1st) day of any calendar month shall constitute a
breach hereunder, subject to MFLEX’s opportunity to cure as provided in
Section 10 hereof. If the Initial Term begins on a day other than the first
(1st) day of the corresponding calendar month, MFLEX shall pay to DDi on the
Effective Date a pro rata portion of the License Fee based on the number of days
during such calendar month that MFLEX will occupy the Licensed Area. If the
Initial Term or final Extension Term shall expire on a day other than the last
day of the corresponding calendar month, MFLEX shall pay to DDi on the first
(1st) day of such month a pro rata portion of the License Fee based on the
number of days during such calendar month that MFLEX will occupy the Licensed
Area.

5. Scope of License. The scope of the License shall be limited to the following:
(a) MFLEX may use the Licensed Area for general office and research and
development purposes only, and MFLEX will not utilize or permit the Licensed
Area to be used for any other purpose without the prior written consent of DDi,
which consent may be granted, withheld or conditioned in the sole discretion of
DDi; and (b) during the Term of this Agreement, DDi, in its sole discretion, may
permit MFLEX to use additional portions of the Building to store certain
equipment and furnishings. MFLEX understands and agrees that DDi shall have the
right at all reasonable times during the Term to come into the Licensed Area
upon reasonable prior notice to Terri Cruz at MFLEX, without any material
disruption of MFLEX’s use of the Licensed Area or the operations of MFLEX
therein, in connection with the planning for DDi’s relocation of its operations

 

1



--------------------------------------------------------------------------------

to the Property, and that, during the Term DDi intends to begin moving
furniture, fixtures and equipment and employees into the Building and the Real
Property in connection with such relocation. MFLEX agrees to reasonably
cooperate with DDi in connection with DDi’s planned relocation of its business
operations to the Property, including complying with DDi’s reasonable requests
to relocate personnel or activities within the Licensed Area during the Term, if
necessary, but only to the extent such relocation does not materially interfere
with MFLEX’s use of the Licensed Area and the operations of MFLEX therein. MFLEX
shall have no right to make any alterations to any portion of the Licensed Area,
and shall be responsible to maintain the Licensed Area, and all furniture,
fixtures and equipment within the Licensed Area in good condition and repair
during the Term. DDi shall not intentionally cause any disruption to utility
services that affect the business operation of MFLEX at the Licensed Area during
the Term and agrees to provide at least 24 hours’ prior notice to MFLEX for any
brief interruptions in such services that may be required as part of DDi’s
relocation of its operations to the Property, provided that such utility service
shall not be interrupted during normal business hours (i) for more than a three
(3) hour period at any time, (ii) more than one (1) time per day or (iii) more
than three (3) times per week.

6. Surrender; Holding Over.

(a) Surrender. Upon the expiration or earlier termination of the Term, MFLEX
agrees to peaceably surrender the Licensed Area to DDi broom clean and in
reasonably similar repair and condition as existed at the Effective Date,
ordinary wear and tear excepted, with all of MFLEX’s personal property removed
from the Licensed Area and the Building and all damage caused by such removal
repaired.

(b) Holding Over. Except as provided in Section 6(b)(1), MFLEX will not be
permitted to hold over possession of the Licensed Area after the expiration or
earlier termination of the Term without the express written consent of DDi,
which consent DDi may grant, withhold or condition in its sole and absolute
discretion.

(1) Holdover Not Due to Fault of MFLEX. The parties agree that MFLEX has leased
a new headquarters at 8659 Research Dr., Irvine, CA (the “New
Headquarters”). The parties currently anticipate that MFLEX will move to the New
Headquarters after the completion of tenant improvements, which should occur on
or about April 15, 2012. The parties further agree that if MFLEX’s move to the
New Headquarters is delayed, but the delay was not within MFLEX’s control (e.g.,
force majeure, unforeseeable construction delays, breach of the lease by the
landlord for the New Headquarters that prevents MFLEX from taking possession of
the New Headquarters), MFLEX will be permitted to hold over possession of the
Licensed Area after the expiration or earlier termination of the Term. The
parties agree that during such holdover, MFLEX shall pay to DDi a holdover
License Fee equal to $40,000 per month. The parties will work together to ensure
that MFLEX can continue normal operations and DDi can move into the Real
Property and begin use of the property. This may require MFLEX to move offices,
furniture, and equipment to accommodate DDi’s move into the Real Property.

(2) Holdover Due to Fault of MFLEX. If MFLEX holds over after the expiration or
earlier termination of the Term, and the holdover is not pursuant to
Section 6(b)(1), MFLEX shall pay to DDi a holdover License Fee equal to $100,000
per month during the period of such holdover, as well as reasonable
out-of-pocket legal fees incurred by DDi to remove MFLEX from and recover
occupancy of the Licensed Area. This holdover License Fee is intended as a
penalty for the failure of MFLEX to timely vacate the Licensed Area, and is not
intended as an alternate performance provision. Furthermore, MFLEX agrees to
waive all rights to contest eviction except MFLEX can raise the argument that
the holdover was not due to MFLEX’s fault pursuant to Section 6(b)(1) and can
offer proof of the same.

The provisions of this Section will survive the expiration or earlier
termination of this Agreement.

7. Liens. MFLEX agrees to keep the Real Property free and clear of liens and
encumbrances, and will not permit any mechanic’s, materialmen’s or other liens
to be filed against all or any part of the Property due to MFLEX’s activities on
the Real Property, including the Licensed Area. If any such lien or encumbrance
is filed due to MFLEX’s activities on the Real Property, including the Licensed
Area, MFLEX will, at its sole cost, expense and liability, promptly cause such
liens and encumbrances to be released of record immediately upon DDi’s demand
therefor.

 

2



--------------------------------------------------------------------------------

8. Utilities and Services. All fees and charges for electricity, water, sewer,
gas and all other utility services used or consumed in the Licensed Area,
including all sales and other taxes or fees applicable to the sale or supply of
such utilities, will be paid promptly by MFLEX directly to the entity collecting
the same. In the event such utilities cannot be separately metered, MFLEX will
reimburse DDi for its proportionate share of such utilities in an amount equal
to the average MFLEX cost for such utilities for the months of September 2011
through November 2011, as evidenced by copies of billings for such utilities
provided by MFLEX to DDi prior to the Effective Date.

9. Insurance; Indemnity and Release.

 

(a) Insurance

(i) MFLEX’s Insurance. MFLEX shall, during the Term, keep in full force and
effect, at its sole cost and expense, the following insurance, and shall provide
evidence of such insurance to DDi prior to the Effective Date:

(A) Commercial General Liability Insurance or Comprehensive General Liability
Insurance with an aggregate liability amount not less than $2,000,000 combined
single limit for both bodily injury and property damage. At least $1,000,000 of
such coverage shall be provided by a primary liability policy, and any balance
may be provided by a so-called “umbrella” or excess liability policy. DDi shall
be named as an “Additional Insured” as respects liability caused by the use and
occupancy of the Licensed Area by MFLEX.

(B) Workers’ Compensation insurance with waiver of subrogation as required by
the laws of the State of California.

(C) All-Risk property and casualty insurance insuring the Licensed Area and all
of the personal property of MFLEX located within the Licensed Area for the full
replacement cost thereof.

(ii) DDi Insurance. DDi shall, during the Term, keep in full force and effect,
at its sole cost and expense, the following insurance, and shall provide
evidence of such insurance to MFLEX prior to the Effective Date:

(A) Commercial General Liability Insurance or Comprehensive General Liability
Insurance with an aggregate liability amount not less than $2,000,000 combined
single limit for both bodily injury and property damage. At least $1,000,000 of
such coverage shall be provided by a primary liability policy, and any balance
may be provided by a so-called “umbrella” or excess liability policy. MFLEX
shall be named as an “Additional Insured” with respect to liability caused by
the entrance onto the Licensed Area by DDi or its agents and representatives.

(B) Workers’ Compensation insurance with waiver of subrogation as required by
the laws of the State of California.

(C) “All risk” coverage insurance for the full replacement cost of the Building
and all furniture, fixtures and equipment of DDi located within the Real
Property.

 

3



--------------------------------------------------------------------------------

(b) Indemnity.

(i) Except for the negligence or willful misconduct of DDi, its agents,
employees or contractors, MFLEX hereby agrees to pay, and to defend at MFLEX’s
cost, and to indemnify and hold DDi, its officers, agents and employees,
harmless from and against any and all third-party claims, actions, liabilities,
losses, costs and demands for personal injury, including death of persons
(including the officers, agents and employees of MFLEX and MFLEX’s contractors,
subcontractors and materialmen, regardless of tier) and/or for destruction of or
damage to property (collectively, “Claims”), to the extent any such Claims,
including, without limitation, injuries, deaths or damages to property, are
caused or contributed to by the acts or omissions of MFLEX, its contractors,
subcontractors and materialmen, regardless of tier, and its and their officers,
agents or employees, or arise out of, as a result of or in connection with the
entry, occupation or use of the Licensed Area by MFLEX, or the performance of
any work performed by MFLEX, its employees, agents or contractors, at the
Property.

(ii) Except for the negligence or willful misconduct of MFLEX, its agents,
employees or contractors, DDi hereby agrees to pay, and to defend at DDi’s cost,
and to indemnify and hold MFLEX, its officers, agents and employees, harmless
from and against any and all Claims, to the extent any such Claims, including,
without limitation, injuries, deaths or damages to property, are caused or
contributed to by the acts or omissions of DDi, its contractors, subcontractors
and materialmen, regardless of tier, and its and their officers, agents or
employees, or arise out of, as a result of or in connection with the entry,
occupation or use of the Licensed Area by DDi, or the performance of any work
performed by DDi, its employees, agents or contractors, at the Property.

(c) Subrogation. DDi and MFLEX agree to have their respective insurance
companies issuing property damage insurance waive any rights of subrogation that
such companies may have against DDi or MFLEX, as the case may be, except with
respect to loss or damage caused by the gross negligence or willful misconduct
of the other party, its employees or agents. DDi and MFLEX hereby waive any
right that either may have against the other on account of any loss or damage to
their respective property to the extent such loss or damage is insurable under
property damage insurance, and except with respect to loss or damage caused by
the negligence or willful misconduct of the other party, its employees or
agents.

(d) Release. Except for the willful or intentional misconduct of DDi, its
agents, employees or contractors, DDi shall not be responsible for, and MFLEX
releases and discharges DDi from, and MFLEX further waives any right of recovery
from DDi for, any loss for or from business interruption or loss of use of the
Licensed Area suffered by MFLEX in connection with MFLEX’s use or occupancy of
the Licensed Area.

10. Default. In the event either Party breaches any of its material obligations
under this Agreement, the non-breaching Party may send written notice of the
same to the breaching Party and provide the breaching Party a reasonable
opportunity to cure the same. If the breaching Party fails to cure such breach
within three (3) business days of its receipt of such notice, such failure shall
constitute an Event of Default hereunder; provided, however, that if the nature
of the breach is such that it shall take longer than three (3) business days to
cure, MFLEX shall not be in default hereunder if it is diligently pursuing such
cure. The Parties agree that the right to notice and cure period does not extend
to the obligations of MFLEX under Sections 3 and 6 of this Agreement.

11. Miscellaneous.

(a) Restriction on Transfer. MFLEX may not transfer, assign, convey or
hypothecate (any such transfer, assignment, conveyance or hypothecation or the
like, a “Transfer”), any portion of this Agreement or the limited license to
occupy the Licensed Area.

(b) Successors and Assigns. Except as otherwise provided in this Agreement, and
subject to the prohibition against Transfers by MFLEX, all of the covenants,
conditions and provisions of this Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.

 

4



--------------------------------------------------------------------------------

(c) Notices. Any notice required or permitted to be given hereunder must be in
writing and shall be sufficient if delivered to the following addresses:

 

DDi:

   1220 N. Simon Circle          Anaheim, CA 92806         
Attention: General Counsel          Email: legal@ddiglobal.com          Fax No.:
714.688.7644      

or such other place as DDI may from time to time designate by notice to MFLEX.

 

MFLEX:

   3140 E. Coronado Street          Anaheim, CA 92806-1951         
Attention: General Counsel          Email: cbesnard@mflex.com          Fax No.:
714.203.6974      

Any such notices shall be either (a) sent by overnight delivery using a
nationally recognized overnight courier, in which case notice shall be deemed
delivered one business day after deposit with such courier, (b) sent by
facsimile or email in PDF format, with written confirmation by overnight or
first class mail, in which case notice shall be deemed delivered upon receipt of
confirmation of transmission of such facsimile or email notice, or (c) sent by
personal delivery, in which case notice shall be deemed delivered upon receipt.
Any notice sent by facsimile, email or personal delivery and delivered after
5:00 p.m. California Time shall be deemed received on the next business day. A
party’s address may be changed by written notice to the other party; provided,
however, that no notice of a change of address shall be effective until actual
receipt of such notice. Copies of notices are for informational purposes only,
and a failure to give or receive copies of any notice shall not be deemed a
failure to give notice. Notices given by counsel to the DDi shall be deemed
given by DDi and notices given by counsel to the MFLEX shall be deemed given by
MFLEX.

(d) Attorneys’ Fees. If either DDi or MFLEX should bring suit against the other
with respect to this Agreement, then the non-prevailing party shall reimburse
the reasonable attorneys’ fees and litigation expenses (including without
limitation court costs) of the prevailing party.

(e) Waiver. The waiver by either party of any breach of any term, covenant or
condition herein contained will not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition herein contained.

(f) Authority. If either party executes this Agreement as a corporation or
partnership, then such party represents and warrants that such entity is duly
qualified and in good standing to do business in California and that the
individuals executing this Agreement on such party’s behalf are duly authorized
to execute and deliver this Agreement on its behalf, and in the case of a
corporation, in accordance with a duly adopted resolution of the board of
directors of such party, a copy of which is to be delivered to the other party
on execution hereof, if requested by the other party, and in accordance with the
by-laws of such party, and, in the case of a partnership, in accordance with the
partnership agreement and the most current amendments thereto, if any, copies of
which are to be delivered to the other party on execution hereof, if requested
by the other party, and that this Agreement is binding upon such party in
accordance with its terms.

(g) Separability. The provisions of this Agreement shall be considered separable
such that if any provision or part of this Agreement is ever held to be invalid,
void or illegal under any law or ruling, all remaining provisions of this
Agreement shall remain in full force and effect to the maximum extent permitted
by law.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which shall be one and the
same agreement.

 

5



--------------------------------------------------------------------------------

(i) Governing Law. This Agreement shall be governed by California law.

(j) Lease/License. Notwithstanding anything contained in the foregoing to the
contrary, the Parties agree that, during the Initial Term or any valid Extension
Term for which MFLEX has provided proper notice, this Agreement shall be
considered a lease agreement in all respects and that MFLEX shall be afforded
all rights of a “tenant” or “lessee” under applicable law, provided, however,
that after expiration of the Initial Term or any valid Extension Term, this
Agreement shall be considered a license in all respects and MFLEX shall be
considered a “licensee” hereunder. MFLEX acknowledges and agrees (i) that DDi is
entering into this Agreement as an accommodation to MFLEX to facilitate the
transition of the business of MFLEX from the Real Property to its New
Headquarters, and (ii) that the parties’ agreement to convert MFLEX rights to a
licensee at the expiration of the Initial Term or any valid Extension Term is
intended to facilitate DDi’s ability to terminate the possession of MFLEX of the
Licensed Area following the expiration or termination of any Extension Term.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their duly authorized representatives as of the date first above written.

 

MFLEX:     DDI:

Multi-Fineline Electronix, Inc., a

Delaware corporation

    DDi Global Corp., a California corporation By:  

 

    By:  

 

  Print Name:  

 

      Print Name:   Kurt E. Scheuerman   Print Title:  

 

      Print Title:   Vice President & General Counsel By:  

 

    By:  

 

  Print Name:  

 

      Print Name:   Wayne T. Slomsky   Print Title:  

 

      Print Title:   Interim Chief Financial Officer

 

7



--------------------------------------------------------------------------------

Exhibit A

DESCRIPTION OF LICENSED AREA